Citation Nr: 0718695	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-31 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
December 1973 and from April 1974 to September 1977, with 
service in the Republic of Vietnam from August 1971 to April 
1972.  A September 1986 VA administrative decision found that 
the veteran's additional period of service from September 10, 
1977, to October 18, 1978, had been terminated by the service 
department under dishonorable conditions and is a bar to 
veterans' benefits for any disability found to be otherwise 
service-connected based on that period of service.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2003 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2006, the appellant testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  In October 2006, the Board remanded the case 
for development action.  


FINDINGS OF FACT

1.  There is no competent medical or audiological evidence 
that during active honorable military service the underlying 
condition of the appellant's right ear hearing loss which 
pre-existed service was worsened.    

2.  The veteran has bilateral hearing loss that is not 
related to disease or injury in honorable service, and was 
not manifest within one year of service.  

3.  The veteran's tinnitus is etiologically related to his 
period of honorable service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 7107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2006).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West  2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in December 
2002, May 2005, March 2006, and November 2006.  The appellant 
was essentially asked by VA to submit any pertinent evidence 
in his possession, and he was specifically informed by VA of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the supplemental statement of the case issued 
in February 2007.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  

Moreover, all available evidence pertaining to the claims on 
appeal has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and the report of a VA audiological examination.  
Without good cause, the appellant failed to report for an 
additional VA examination.  Neither he nor his representative 
has identified any additional pertinent evidence which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to these 
claims.

The November 2006 letter from VA advised the appellant of the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
concerning assignment of disability ratings and effective 
dates of VA administered benefits.   

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such  
as sensorineural hearing loss or tinnitus).   

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(a), (b).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened.   Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

When an organic disease of the nervous system, to include 
sensorineural hearing loss, is manifested to a compensable 
degree within one year of separation from service, the 
disease may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, the appellant contends that he currently 
experiences bilateral hearing loss and tinnitus as a result 
of exposure to loud noise during service.  He has asserted 
that in service in Vietnam he served as a mortar man for 
eighteen days before his military occupational specialty 
(MOS) was changed to that of a light truck driver.  He has 
also stated that his duty station was subjected to heavy 
mortar fire on a nightly basis, which exposed him and the 
other service members present to loud noise.  

The appellant has reported having constant ringing in his 
ears since 1974 during his service and that the severity of 
such tinnitus has progressed in recent years.

The appellant's DA (Department of the Army) Form 20, service 
personnel record, shows that his duty MOS during the period 
he was assigned to the United States Army, Pacific, in 
Vietnam in 1971/1972 was light vehicle driver [truck driver].  
The appellant's service personnel record does not verify his 
claimed duty as a mortar man in Vietnam, and he and his 
representative have not submitted any evidence other than the 
appellant's own statements on the matter of his duty 
assignments in Vietnam.  

At a medical examination in March 1970 for the purpose of 
induction, the appellant's auditory acuity in the left ear 
was recorded as within normal limits.  The pure tone 
threshold in his right ear at 1000 Hertz was 75 decibels; at 
4000 Hertz, 30 decibels.  The examiner noted a defect of 
"impairment of hearing."  The report included PULHES 
profile of 2 under the H category.  The "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service).  
The "P" stands for physical capacity or stamina; the "U" 
indicates upper extremities; the "L" is indicative of the 
lower extremities; the "H" reflects the state of the 
hearing and ear;  the "E" is indicative of the eyes; and 
the "S" stands for psychiatric condition.  See Odiorne v. 
Principi, 3 Vet. App. 456 (1992).  The Board notes that the 
hearing loss in the right ear meets the criteria to be 
considered a disability for VA compensation purposes.  

At a medical examination in service in November 1973, the 
appellant's auditory acuity in the left ear was recorded 
within normal limits.  The pure tone threshold in his right 
ear at 1000 Hertz was 10; at 4000 Hertz, 45 decibels.  No 
pertinent defect or diagnosis was noted.  The PULHES profile 
was blank.  Again, hearing loss in the right ear would be 
considered a disability for VA compensation purposes.  

An audiometric test which was part of a medical examination 
which the appellant underwent in service in April 1974 showed 
the following pure tone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
X
15
LEFT
0
10
5
X
10

The report included a PULHES of 2 under the category for 
hearing.  No hearing impairment was noted and there is no 
hearing loss which meets the criteria for a disability for VA 
compensation purposes.  

The appellant's service medical records do not contain a 
report of a medical examination conducted in September 1977 
at the conclusion of his honorable active duty service.   

In a report of medical history in August 1978, during his 
period of service which has been found to have been under 
dishonorable conditions, the appellant again stated that he 
did not have hearing loss.  An audiometric test which was 
part of a the August 1978 examination showed the following 
pure tone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
60
30

No pertinent defect or diagnosis was noted and the examiner 
noted a PULHES profile of 1 in the "H" category relating to 
hearing.  Hearing loss in the left ear would meet the 
criteria for VA compensation purposes; no hearing loss was 
noted for the right ear. 

There are no further examinations in the service medical 
records. 

The appellant's post-service VA and private medical treatment 
records prior to a June 2003 VA audiological examination are 
negative for any reference to his having hearing loss or 
tinnitus.

In the report of a June 2003 VA audiological examination, a 
VA audiologist stated that he had reviewed the appellant's 
claims file.  The examiner noted the report of a March 1970 
induction examination which noted hearing within normal 
limits with the exception of 1000 and 4000 hertz in the right 
ear.  Follow-up audiogram in April 1974 was noted to 
demonstrate normal hearing bilaterally and it was this 
examiner's impression that those findings "shed[] doubt on 
the reliability of the induction audiogram."  The veteran 
complained of bilateral, constant, ringing tinnitus and a 
secondary complaint of decreased hearing, both of which he 
claimed began during service  The examination resulted in 
findings that the appellant's pure tone threshold averages 
were 53 decibels in the right ear and 43 decibels in the left 
ear.  The appellant's speech recognition scores were 84% in 
each ear.  The reported diagnostic impressions were moderate 
sensorineural hearing loss in the right ear and mild 
sensorineural hearing loss in the left ear.  The examiner did 
not include an opinion.  

The Board notes that the hearing loss disability shown on 
June 2003 VA examination meets the standards to be considered 
a disability for VA compensation purposes.  38 C.F.R. 
§ 3.385.  

An August 2003 Report of Contact notes that the audiologist 
who conducted the June 2003 examination reviewed that report 
and offered his opinion that tinnitus was as likely as not 
due to military noise exposure.  

At an October 2004 hearing before the Decision Review 
Officer, the appellant's representative stated that the 
appellant "feels" that acoustic trauma in service 
aggravated the hearing loss [in the right ear] with which he 
entered active service.  See transcript of hearing at page 
21.  The Decision Review Officer stated on the record, 
however, that by law competent medical evidence is required 
to prove such aggravation in service of a pre-existing 
hearing loss.  See transcript at page 22. 

In October 2004, an opinion from a VA medical provider (name 
illegible) was submitted on a VA Form 10-0114J(R), Medical 
Opinions by VA Providers for VARO Claims noting that it is as 
least as likely as not that the appellant's current hearing 
loss and tinnitus are related to "an injury, disease, or 
event occurring during the veteran's military service."  The 
signatory left blank the space on the form to specify the 
injury, disease, or event occurring during service which was 
described by the veteran or found in other records provided 
by the veteran.  
  
When the Board initially reviewed these claims in October 
2006, it noted that there were current diagnoses of tinnitus 
and hearing loss.  It was also noted that the June 2003 VA 
examination did not include an opinion as to the etiology of 
the hearing loss.  Although the October 2004 statement 
related the current diagnoses to service, the medical 
professional who submitted that statement did not indicate 
any basis for the opinion and thus, the Board found the 
statement was not probative.  The Board remanded the claim 
for the express purpose of affording the veteran a current 
medical examination to obtain an opinion, based on the 
examination and a review of the complete record, as to the 
etiology of the current diagnoses. 

The veteran was notified that the examination was scheduled 
for November 2006; however, he failed to report to the 
examination.  The claims folder includes a copy of the 
notification letter, with the veteran's address.  There is no 
indication that the notice was returned as undeliverable.  
The veteran gave no indication as to why he did not report to 
the examination.  His accredited representative's April 2007 
written argument also notes that the veteran failed to 
report, but did not give any explanation.

With regard to the tinnitus claim, the Board notes that the 
audiologist who conducted the June 2003 VA examination later 
provided an opinion that the veteran was suffering tinnitus 
which was likely related to service, specifically to military 
noise exposure.  Although the veteran claimed to have been a 
mortar man for a short period of time before his duties were 
changed to that of light vehicle driver, the service 
personnel records do not confirm those duties.  Noting that 
the veteran was likely exposed to noise as part of his 
documented duties as a light truck driver during his period 
of honorable service and there is no competent medical 
evidence to controvert that opinion, the Board finds that a 
grant of service connection for tinnitus is warranted.

When entitlement to benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with this section.  When a claimant fails without 
good cause to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.

The claim of entitlement to service connection for hearing 
loss is an original claim and, after the veteran's failure 
without good cause to report for a VA examination necessary 
to establish entitlement to that benefit, will be rated on 
the evidence of record pursuant to 38 C.F.R. § 3.655.  As 
noted in the prior Board remand, the record includes the June 
2003 VA examination, without an opinion as to the etiology of 
the hearing loss, and the October 2004 statement from a 
medical provider which the Board does not find probative 
because the signatory did not indicate any basis for that 
opinion.  

The June 2003 VA examination diagnosed a current hearing loss 
disability which meets 38 C.F.R. § 3.385.  Hearing loss in 
the right ear was noted at entrance into service.  However, 
noting that subsequent testing noted normal hearing, the 
examiner questioned the VA examiner questioned the 
reliability of the earlier finding.  In addition, there was 
no hearing loss noted at the last examination conducted in 
April 1978.  While the veteran claimed to have been a mortar 
man for a short period of time, service personnel records do 
not confirm that.  In addition, there was no evidence of 
right ear hearing loss thereafter until the June 2003 VA 
examination.  Thus, even if it were conceded that the veteran 
had a pre-existing right ear hearing loss, there was no 
increase in disability during service and therefore, no 
aggravation.  The underlying condition did not worsen.  Hunt, 
1 Vet. App. at 297.  

As for the left ear, decreased acuity was noted in August 
1978; however, that was during the period of service which 
has been found to have been under dishonorable conditions is 
a bar to benefits for any disability found to be otherwise 
service-connected based on that period of service.  At the 
April 1974 examination, the last audiometric test of record 
during the period of honorable service, no left ear hearing 
impairment was shown.  

As noted above, the appellant's post-service VA and private 
medical treatment records prior to a June 2003 VA 
audiological examination are negative for any reference to 
his having hearing loss or tinnitus.  Such a lapse of time is 
a factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Consequently, a presumption of in-service incurrence 
for sensorineural hearing loss is not for application.  38  
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  It also 
follows that there is no basis to award service connection 
for bilateral hearing loss based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  

There is no competent medical evidence relating any current 
hearing loss to service, to include any aggravation of a pre-
existing right ear disability.  See 38 C.F.R. § 3.159(a)(1).  
The appellant's stated belief that his hearing loss in the 
right ear was aggravated by noise exposure during his active 
service or is otherwise related to service is lacking in 
probative value because, as a layman without medical or 
audiological training or expertise, the appellant is not 
qualified to provide a medical or audiological opinion on 
such a question of medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence of record is against the 
claim for service connection for hearing loss, and the 
benefit of the doubt doctrine does not apply on that issue.  
38 U.S.C.A. § 5107(b).  Service connection is denied. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


